It seems to me too plain for argument that where lands are acquired by purchase the only way in which the first cousins of the intestate can, in this State, inherit from the intestate, is under section 21 of article 46 of the Code of 1904, which reads as follws:
SEC. 21. "If no brother or sister of the whole or half blood,or any descendant from such brother or sister, then to the father, and if no father living then to the mother, and if no mother living, then to the grandfather on the part of the father, and if no such grandfather living, then to the descendants ofsuch grandfather in equal degree, equally."
Now first cousins are descendants of a common grandparent and it is only by reason of their being such descendants that they
are entitled to share in the inheritance, under the Statute to Direct Descents.
Section 19 provides for brothers and sisters of the intestate, of the whole blood and their descendants.
Section 20 provides for brothers and sisters of the intestate, of the half blood and their descendants.
Section 21 provides for other collateral descendants after thecollateral lines under the two preceding sections are exhausted. *Page 557 
The word "descendants" means descendants to "the remotest degree." Maxwell v. Seney, 5 H.  J. 25. This is the plain reading of the statute and argument as to its proper construction would seem to be wholly unnecessary.
It is contended, however, that this Court has construed the law differently, and the case of McComas v. Amos, 29 Md. 140, where it is said that "there being those in existence of a greater degree of proximity of blood, the grandnephews and grandnieces * * * have no right to share in the inheritance," is cited to support this contention.
But in that case the Court was dealing with a proviso in regard to representation, and not with the general rules of inheritance.
This is made perfectly clear by the reference in this opinion written by JUDGE ALVEY, to the case of Maxwell v. Seney, 5 H. J. 23, where it was said that: "If a nephew be dead leaving a child, that child is considered by representation, in the same degree as his father would have been, if living, and so on, adinfinitum." In the same case the Court said that the rule of representation before the Act of 1820, ch. 191, applied to the descending or collateral line, "in any the remotest degree."
The Act of 1820 contained a proviso as to representation, but did not change the law of inheritance.
The words "proximity of blood alone gives title," as used by JUDGE ALVEY, applied to the case then in hand where the contest was between nephews and nieces and grandnephews and grandnieces. As between these proximity of blood alone gives title, because there is, since the Act of 1820, no representation among collaterals beyond brothers' and sisters' children, and the grandnephews and grandnieces were excluded by the existence of nephews and nieces.
As to personal property Art. 93, § 126 of the Code of 1904, in my judgment controls. That section is as follows:
Section 126. "If there be a brother or sister, or child or descendant of a brother or sister, and no child, descendant *Page 558 
or father of the intestate, the said brother, sister, or child ordescendant of a brother or sister shall have the whole."
Here again by sections 127 and 129 no representation amongst collaterals is allowed, beyond brothers' and sisters' children.
No effort on my part to elucidate these provisions of the Code could improve on the admirable opinion delivered by BOYD, C.J., in this case, and without attempting to review the former decisions of this Court in regard to the subject, none of which decisions could change the plain language of the statute, and none of which attempt to do so, I think the decree of the lower Court, in this case, is entirely right and is properly affirmed.
(Filed January 22d 1909.)